UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1660


BENJAMIN S. GREENE; BARBARA J. USSERY-GREENE,

                Plaintiffs - Appellants,

          v.

LNV CORPORATION,

                Defendant – Appellee,

          and

GLASSER AND GLASSER, P.L.C., as Trustee,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:12-cv-00780-REP-MHL)


Submitted:   January 31, 2014               Decided:   February 12, 2014


Before WYNN and    FLOYD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellants.      Carrie Margaret Harris,
SPILMAN THOMAS & BATTLE, PLLC, Roanoke, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Benjamin S. Greene and Barbara J. Ussery-Greene appeal

from   the   district      court’s   order      dismissing   without    prejudice

their amended complaint in which they asserted that the improper

substitution of trustee by Defendant, LNV Corporation, resulted

in the foreclosure on their property and subsequent injuries.

Our    review   of   the    record   and       the   arguments   of   the   parties

discloses no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                 Greene v. LNV Corp., No.

3:12-cv-00780-REP-MHL (E.D. Va. Apr. 16, 2013).                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in   the   materials       before   this   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           3